Title: John Adams to John Jay, 9 Feb. 1786
From: Adams, John
To: Jay, John


          
            
              Sir
            
            

              Grosvenor Square

              Feb. 9. 1786
            
          

          Colonel Humphreys informs me, that he expects to return to America,
            in the Spring, if he Should not receive orders from Congress to remain longer in Europe.
            It would be doing Injustice to the Public as well as to this Gentleman if I were to let
            him return home, without the best Testimony I can give him, of my entire Satisfaction in
            his Conduct, from his first Arrival, and without the fullest Recommendation of him to
            Congress. This Gentleman and another whom Congress have employed in Europe, from General
            Washingtons Family have Accomplishments which do Honour to their Appointments, and to
            the great Model under whom they were formed to the Service of their Country.
          With great Respect and Esteem / I have the Honour to be, Sir / your
            most obedient and / most humble servant

          
            
              John Adams.
            
          
        